DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/09/2019 and 06/26/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS have been considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  from line 3, the following is recited: “dropping a packet in an order in packets are stored”. This phrase is confusing and seems to be missing the word “which” before “packet are stored”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by “Discussion on flow control over F1-U”, ZTE, 3GPP (R3-171599), hereafter Z1.
Regarding Claim 1, Z1 discloses the below limitations:	determining whether to control a congestion state of the DU on the basis of signaling between the CU and the DU (Z1 Pg. 2 DU will indicate to the CU when congestion was experiencing on the DU); and	when the congestion state of the DU is controlled, stopping transmission of at least one packet to the DU before Packet Data Convergence Protocol (PDCP) (Pg. 2 CU may consider reducing the sending of downlink data packets towards the DU when the CU receives this congestion indicator from the DU).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Z1 in view of “Flow Control in CU-DU Split Architecture”, Altiostar, 3GPP (R3-171820), hereafter A1.
Regarding Claim 2, Z1 disclosed the limitations of Claim 1.
Z1 does not disclose the below limitation:	wherein the stopping of the transmission of the at least one packet comprises buffering or dropping the at least one packet.
A1 does disclose the below limitation:	wherein the stopping of the transmission of the at least one packet comprises buffering or dropping the at least one packet (A1 Fig 2 PDCP buffer at CU).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1 and A1, to combine the aforementioned method performed by a Central Unit (CU) with the usage of a buffer to buffer transmitted packets, as disclosed in A1. Buffering packets during congestion temporarily lowers load on the network until it returns to an uncongested state. Therefore, it would have been obvious to combine Z1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, Z1 disclosed the limitations of Claim 2.
not disclose the below limitation:	wherein, when capacity of a buffer of the CU is exceeded, the stopping of the transmission of the at least one packet comprises dropping a packet in an order in packets are stored in the buffer.
A1 does disclose the below limitation:	wherein, when capacity of a buffer of the CU is exceeded, the stopping of the transmission of the at least one packet comprises dropping a packet in an order in packets are stored in the buffer (A1 Pg. 3 buffer overrun/underrun may be avoided by adjusting the PDCP SDU delivery depending on the maximum and minimum buffer sizes).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1 and A1, to combine the aforementioned method performed by a Central Unit (CU) with adjusting the system’s buffering ability based on a buffer overrun, as disclosed in A1. If a buffer is overrun, maximum buffer size can be reduced to drop the packets at the end of the buffer. Therefore, it would have been obvious to combine Z1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 4, Z1 disclosed the limitations of Claim 1.
Z1 further discloses the below limitation:	wherein the determining of whether to control the congestion state comprises determining the congestion state of the DU (Z1 Pg. 2 DU will indicate to the CU when congestion was experiencing on the DU);
not disclose the below limitation:	herein the CU performs PDCP processing and the DU performs Radio Link Control (RLC) processing, Medium Access Control (MAC) processing, and Physical (PHY) processing.
A1 does disclose the below limitation:	herein the CU performs PDCP processing and the DU performs Radio Link Control (RLC) processing, Medium Access Control (MAC) processing, and Physical (PHY) processing (A1 Fig 1 wherein CU includes PDCP and DU includes RLC, MAC, and PHY).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1 and A1, to combine the aforementioned method performed by a Central Unit (CU) with having the CU and DU handling different types of processing, as disclosed in A1. It is well-known in the art that typically a CU performs PDCP processing and a DU performs RLC, MAC, and PHY processing. Therefore, it would have been obvious to combine Z1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, Z1 disclosed the limitations of Claim 1.
Z1 does not disclose the below limitation:	further comprising: when packet transmission is resumed, performing the PDCP processing on a packet, stored in a buffer of the CU, or a new packet; and	transmitting the PDCP processed packet to the DU.
A1 does disclose the below limitation:	further comprising: when packet transmission is resumed, performing the PDCP (A1 Pg. 2 Flow control algorithm computes the PDCP SDU size based on the reported RLC buffer size, maximum buffer size, and minimum buffer size); and	transmitting the PDCP processed packet to the DU (Pg. 2 PDCP PDU is sent from CU to DU).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1 and A1, to combine the aforementioned method performed by a Central Unit (CU) with performing PDCP processing in the CU and then sending that processed packed to the DU, as disclosed in A1. It is well-known in that art that the CU performs PDCP processing and then sends the packet to the DU for further processing. Therefore, it would have been obvious to combine Z1 and A1 to obtain the invention, as specified in the instant claim.
Claims 7, 16-19, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Z1 and A1 and further in view of Ge (US 20160134540 A1), hereafter G1.
Regarding Claim 7, Z1 and A1 disclose the limitations of Claim 4.
A1 partially discloses the below limitation:	wherein the determining of the congestion state of the DU comprises receiving a message notifying of the congestion state of the DU from the DU (A1 Pg. 2 DU sends requests to CU together with RLC size and RLC buffer drain rate).
Z1 and A1 do not disclose the below limitation:	wherein the determining of the congestion state of the DU comprises receiving a message notifying of the congestion state of the DU from the DU, and
G1 does disclose the below limitation:	wherein the determining of the congestion state of the DU comprises receiving a message notifying of the congestion state of the DU from the DU (G1 Par 52 sink device sends the local anti-congestion response message to the first port of the source device, to notify the source device that the sink device is in the congestion state), and	wherein the congestion state of the DU is determined on the basis of a queue length of a terminal accessing the DU (Par 52 determine that the length of the data cached in the port sending queue for the second port exceeds the threshold).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, A1 and G1, to combine the aforementioned method performed at a CU with determining a congestion state based on a queue length, as disclosed in A1 and G1. A1 discloses the reporting of RLC size and buffer drain rate, which can be used to infer queue length, but does not explicitly refer to queue length. G1 discloses the length of data in the queue, and compares it to a threshold to determine if there is congestion. Taking these two methods and putting them together, it is possible to derive a robust method of congestion detection based on queue length. Therefore, it would have been obvious to combine Z1, A1 and G1 to obtain the invention, as specified in the instant claim.
Regarding Claim 16, Z1 discloses the below limitation:	a communication interface configured to perform signaling between the CU and (Z1 Pg. 1 flow control information is provided only by the DU to the CU for the CU to control the downlink user data flow to the DU); and	determine whether to control a congestion state of the DU on the basis of signaling between the CU and the DU (Pg. 2 DU will indicate to the CU when congestion was experiencing on the DU), and	when the congestion state of the DU is controlled, stop transmission of at least one packet to the DU before Packet Data Convergence Protocol (PDCP) processing (Pg. 2 CU may consider reducing the sending of downlink data packets towards the DU when the CU receives this congestion indicator from the DU).
Z1 does not disclose the below limitation:	at least one processor;
G1 does disclose the below limitation:	at least one processor (G1 Fig 11 processor 1101);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1 and G1, to combine the methods of congestion detection and response, as disclosed in Z1, with the apparatus including a processor, as disclosed in G1. A processor can be assumed in Z1 as it is a description of a well-known architecture, but G1 shows an apparatus that is substantially similar to the instant invention that explicitly states the existence of a processor. Performing above methods on a processor is well-known in the art. Therefore, it would have been obvious to combine Z1 and G1 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, Z1 and G1 disclose the limitations of Claim 16.
not disclose the below limitation:	wherein, to stop the transmission of the at least one packet to the DU before the PDCP processing, the at least one processor is further configured to buffer or drop the at least one packet.
A1 does disclose the below limitation:	wherein, to stop the transmission of the at least one packet to the DU before the PDCP processing, the at least one processor is further configured to buffer or drop the at least one packet (A1 Fig 2 PDCP buffer at CU).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, G1 and A1, to combine the aforementioned apparatus of a Central Unit with the usage of a buffer to buffer transmitted packets, as disclosed in A1. Buffering packets during congestion temporarily lowers load on the network until it returns to an uncongested state. Therefore, it would have been obvious to combine Z1, G1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, Z1 and G1 disclose the limitations of Claim 17.
Z1 and G1 do not disclose the below limitation:	wherein, when capacity of a buffer of the CU is exceeded, the stopping of the transmission of the at least one packet comprises dropping a packet in an order in packets are stored in the buffer.
A1 does disclose the below limitation:	wherein, when capacity of a buffer of the CU is exceeded, the stopping of the transmission of the at least one packet comprises dropping a packet in an order in (A1 Pg. 3 buffer overrun/underrun may be avoided by adjusting the PDCP SDU delivery depending on the maximum and minimum buffer sizes).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, G1 and A1, to combine the aforementioned apparatus of a Central Unit with adjusting the system’s buffering ability based on a buffer overrun, as disclosed in A1. If a buffer is overrun, maximum buffer size can be reduced to drop the packets at the end of the buffer. Therefore, it would have been obvious to combine Z1, G1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, Z1 and G1 disclose the limitations of Claim 18.
Z1 discloses the below limitation:	wherein the at least one processor is, to determine whether to control the congestion state, further configured to determine the congestion state of the DU (Z1 Pg. 2 DU will indicate to the CU when congestion was experiencing on the DU);
Z1 and G1 do not disclose the below limitation:	wherein the CU performs PDCP processing and the DU performs Radio Link Control (RLC) processing, Medium Access Control (MAC) processing, and Physical (PHY) processing.
A1 does disclose the below limitation:	wherein the CU performs PDCP processing and the DU performs Radio Link Control (RLC) processing, Medium Access Control (MAC) processing, and Physical (A1 Fig. 1 wherein CU includes PDCP and DU includes RLC, MAC, and PHY).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, G1 and A1, to combine the aforementioned apparatus of a Central Unit with having the CU and DU handling different types of processing, as disclosed in A1. It is well-known in the art that typically a CU performs PDCP processing and a DU performs RLC, MAC, and PHY processing. Therefore, it would have been obvious to combine Z1, G1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 22, Z1 and G1 disclose the limitations of Claim 19.
G1 discloses the below limitation:	wherein the at least one processor is, to determine the congestion state of the DU, further configured to receive a message notifying of the congestion state of the DU from the DU (G1 Par 52 sink device sends the local anti-congestion response message to the first port of the source device, to notify the source device that the sink device is in the congestion state), and	wherein the congestion state of the DU is determined based on a queue length of a terminal accessing the DU (Par 52 determine that the length of the data cached in the port sending queue for the second port exceeds the threshold).
A1 further discloses the below limitation:	receive a message notifying of the congestion state of the DU from the DU (A1 Pg. 2 DU sends requests to CU together with RLC size and RLC buffer drain rate);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, G1 and A1, to combine the aforementioned apparatus of a Central Unit with determining a congestion state based on a queue length, as disclosed in A1 and G1. A1 discloses the reporting of RLC size and buffer drain rate, which can be used to infer queue length, but does not explicitly refer to queue length. G1 discloses the length of data in the queue, and compares it to a threshold to determine if there is congestion. Taking these two methods and putting them together, it is possible to derive a robust method of congestion detection based on queue length. Therefore, it would have been obvious to combine Z1, G1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 23, Z1 and G1 disclose the limitations of Claim 16.
Z1 and G1 do not disclose the below limitation:	wherein the at least one processor is further configured to: when packet transmission is resumed, perform the PDCP processing on a packet, stored in a buffer of the CU, or a new packet, and	transmit the PDCP processed packet to the DU.
A1 does disclose the below limitation:	wherein the at least one processor is further configured to: when packet transmission is resumed, perform the PDCP processing on a packet, stored in a buffer of the CU, or a new packet (A1 Pg. 2 Flow control algorithm computes the PDCP SDU size based on the reported RLC buffer size, maximum buffer size, and minimum buffer size), and(Pg. 2 PDCP PDU is sent from CU to DU).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, G1 and A1, to combine the aforementioned apparatus of a Central Unit with performing PDCP processing in the CU and then sending that processed packed to the DU, as disclosed in A1. It is well-known in that art that the CU performs PDCP processing and then sends the packet to the DU for further processing. Therefore, it would have been obvious to combine Z1, G1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 24, Z1 discloses the below limitation:	a communication interface configured to perform signaling between the CU and the DU (Z1 Pg. 1 flow control information is provided only by the DU to the CU for the CU to control the downlink user data flow to the DU); and	transmit a message to the CU, and receive a packet from the CU (Pg. 1 flow control information is provided only by the DU to the CU for the CU to control the downlink user data flow to the DU),	wherein whether to perform the buffering or the packet drop is determined before Packet Data Convergence Protocol (PDCP) processing by the CU (Pg. 2 CU may consider reducing the sending of downlink data packets towards the DU when the CU receives this congestion indicator from the DU).
Z1 does not disclose the below limitation:	at least one processor;
(G1 Fig 11 processor 1101);
Z1 and G1 do not disclose the below limitation:	wherein, the packet corresponds to a packet buffered by the CU or received from a core network after packet drop is performed;
A1 does disclose the below limitation:	wherein, the packet corresponds to a packet buffered by the CU or received from a core network after packet drop is performed (A1 Fig 2 PDCP buffer at CU; Pg. 3  buffer overrun/underrun may be avoided by adjusting the PDCP SDU delivery depending on the maximum and minimum buffer sizes);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, G1 and A1, to combine the methods of congestion detection and response at a CU, as disclosed in Z1 and A1, with the physical apparatus that includes a processor, as disclosed in G1. A processor can be assumed in Z1 as it is a description of a well-known architecture, but G1 shows an apparatus that is substantially similar to the instant invention that explicitly states the existence of a processor. Performing above methods on a processor is well-known in the art. Therefore, it would have been obvious to combine Z1, G1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 25, Z1 and G1 disclose the limitations of Claim 16.
Z1 further discloses the below limitation:	determine a congestion state of traffic with a terminal accessing the DU (Z1 Pg. 2 DU will indicate to the CU when congestion was experiencing on the DU); and(Pg. 2 DU will indicate to the CU when congestion was experiencing on the DU);
Z1 and G1 do not disclose the below limitation:	wherein the CU performs PDCP processing and the DU performs Radio Link Control (RLC) processing, Medium Access Control (MAC) processing, and Physical (PHY) processing.
A1 does disclose the below limitation:	wherein the CU performs PDCP processing and the DU performs Radio Link Control (RLC) processing, Medium Access Control (MAC) processing, and Physical (PHY) processing (A1 Fig. 1 wherein CU includes PDCP and DU includes RLC, MAC, and PHY).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, G1 and A1, to combine the aforementioned apparatus of a Central Unit with monitoring and reporting on congestion, as disclosed in Z1, further with having the CU and DU handling different types of processing, as disclosed in A1. It is well-known in the art that typically a CU performs PDCP processing and a DU performs RLC, MAC, and PHY processing. Therefore, it would have been obvious to combine Z1, G1 and A1 to obtain the invention, as specified in the instant claim. Therefore, it would have been obvious to combine Z1, G1 and A1.
Claims 5-6, 20-21 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Z1, G1, A1, and further in view of Reme (US 20030072310 A1), hereafter R1, and further in view of Murasawa (US 20130244659 A1), hereafter M1.
Regarding Claim 5, Z1 and A1 disclose the limitations of Claim 5.
Z1 and A1 do not disclose the below limitation:	transmitting a request message to the DU; and wherein the request message includes first time information indicating a time point at which the request message is transmitted; and	wherein the response message includes second time information indicating a time point at which the DU receives the request message, and	time information indicating a time point at which the DU transmits the response message.
R1 does disclose the below limitation:	transmitting a request message to the DU; and wherein the request message includes first time information indicating a time point at which the request message is transmitted (R1 Par 31 RTT is calculated by server … field NTP Timestamp indicates the transmission of T1 of the message); and	wherein the response message includes second time information indicating a time point at which the DU receives the request message (Par 31 terminal notes the arrival time T2 of the message (i.e. T1)), and	time information indicating a time point at which the DU transmits the response message (Par 31 time of sending T3 of the response of the terminal).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, A1 and R1, to combine the aforementioned apparatus of a Central Unit with the usage of timestamps to assist in the calculation of round trip time, as disclosed in R1. While R1 is an old reference that relies on a different physical architecture, it shows that a person of ordinary skill would be aware that the instant usage of timestamps is well-known. See also Fig 11 of M1 for a similar usage of timestamps. Therefore, it would have been obvious to combine Z1, A1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 6, Z1, A1, R1 and M1 discloses the limitations of Claim 5.
M1 further discloses the below limitation:	wherein the request message corresponds to a General packet radio service (GPRS) Tunneling Protocol (GTP) echo request message, and the response message corresponds to a GTP echo response message (M1 Fig 11; Par 146 wherein the request comprises a GTP-U echo request message and the response is a GTP-U response message).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, G1 and A1, to combine the aforementioned usage of timestamps by using them in the context of a GPRS Tunnel Protocol, as disclosed in M1. GTP is a well-known way of communicating packets in a network, such as in the instant invention. Therefore, it would have been obvious to combine Z1, G1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, Z1 and G1 disclose the limitations of Claim 16.
not disclose the below limitation:	transmit a request message to the DU, and receive a response message from the DU;
M1 does disclose the below limitation:	transmit a request message to the DU, and receive a response message from the DU (M1 Fig 11);
Z1, G1 and M1 do not disclose the below limitation:	wherein the request message includes first time information indicating a time point at which the request message is transmitted, and	wherein the response message includes second time information indicating a time point at which the DU receives the request message, and	third time information indicating a time point at which the DU transmits the response message.
R1 does disclose the below limitation:	wherein the request message includes first time information indicating a time point at which the request message is transmitted (R1 Par 31 RTT is calculated by server … field NTP Timestamp indicates the transmission of T1 of the message), and	wherein the response message includes second time information indicating a time point at which the DU receives the request message (Par 31 terminal notes the arrival time T2 of the message (i.e. T1)), and	third time information indicating a time point at which the DU transmits the response message (Par 31 time of sending T3 of the response of the terminal).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, G1, M1 and R1, to combine the aforementioned apparatus of a Central Unit with the usage of timestamps to assist in the calculation of round trip time, as disclosed in R1. While R1 is an old reference that relies on a different physical architecture, it shows that a person of ordinary skill would be aware that the instant usage of timestamps is well-known. See also Fig 11 of M1 for a similar usage of timestamps. Therefore, it would have been obvious to combine Z1, G1, M1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 21, Z1, A1, G1, R1 and M1 disclose the limitations of Claim 20.
M1 further discloses the below limitation:	wherein the request message corresponds to a General packet radio service (GPRS) Tunneling Protocol (GTP) echo request message, and the response message corresponds to a GTP echo response message (M1 Par 146 wherein the request comprises a GTP-U echo request message and the response is a GTP-U response message).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, G1 and A1, to combine the aforementioned usage of timestamps by using them in the context of a GPRS Tunnel Protocol, as disclosed in M1. GTP is a well-known way of communicating packets in a network, such as in the instant invention. Therefore, it would have been obvious to combine Z1, G1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 26, Z1, A1 and G1 disclose the limitations of Claim 25.
not disclose the below limitation:	wherein the message corresponds to a Stream Control Transmission Protocol (SCTP) message.
M1 does disclose the below limitation:	wherein the message corresponds to a Stream Control Transmission Protocol (SCTP) message (M1 Par 58 S1AP is transmitted between the relay node 200 and the MME using a Stream Control Transmission Protocol (SCTP)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, A1, G1 and M1, to combine the aforementioned apparatus of a Central Unit with the usage of Stream Control Transmission Protocol, as disclosed in M1. SCTP is a well-known protocol used in congestion control. Therefore, it would have been obvious to combine Z1, A1, G1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 27, Z1, A1 and G1 disclose the limitations of Claim 24.
Z1, A1 and G1 do not disclose the below limitation:	wherein the message corresponds to a message responding to a request message received from the CU;
M1 does disclose the below limitation:	wherein the message corresponds to a message responding to a request message received from the CU (M1 Fig 11);
Z1, A1, G1 and M1 do not disclose the below limitation:	wherein the request message includes first time information indicating a time point at which the request message is transmitted by the CU, and
R1 does disclose the below limitation:	wherein the request message includes first time information indicating a time point at which the request message is transmitted by the CU (R1 Par 31 RTT is calculated by server … field NTP Timestamp indicates the transmission of T1 of the message), and	wherein the message includes second time information indicating a time point at which the DU receives the request message (Par 31 terminal notes the arrival time T2 of the message (i.e. T1)), and	third time information indicating a time point at which the DU transmits the message (Par 31 time of sending T3 of the response of the terminal).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, G1, A1, M1 and R1, to combine the aforementioned apparatus of a Central Unit with the usage of timestamps to assist in the calculation of round trip time, as disclosed in R1. While R1 is an old reference that relies on a different physical architecture, it shows that a person of ordinary skill would be aware that the instant usage of timestamps is well-known. See also Fig 11 of M1 for a similar usage of timestamps. Therefore, it would have been obvious to combine Z1, G1, A1, M1 and R1 to obtain the invention, as specified in the instant claim.
6, 21, 26
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599.  The examiner can normally be reached on M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412